Exhibit 10.12

 

EAGLEBANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

This Supplemental Executive Retirement Plan Agreement (“Agreement”) is entered
into as of January 29,  2020 (the “Effective Date”) by and between EagleBank, a
Maryland chartered commercial bank (the “Employer” or the “Bank”), and Charles
D. Levingston, an individual resident of Maryland (the “Executive”).

WHEREAS, the Executive has contributed substantially to the success of the
Employer and the Employer desires that the Executive continue in its employ;

WHEREAS, Employer desires to provide certain supplemental nonqualified pension
benefits to Executive;

WHEREAS, Employer and Executive desire to enter into this Agreement to provide a
retirement benefit under this Agreement and to be paid to Executive as provided
herein (the “Plan”);

WHEREAS, the parties hereto intend that this Agreement shall be an unfunded
arrangement maintained primarily to provide supplemental retirement benefits for
the Executive, and shall be considered a plan described in Section 301(a)(3) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”);

WHEREAS, this Agreement is intended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and,
accordingly, the intent of the parties hereto is that the Agreement shall be
operated and interpreted consistent with the requirements thereof;

WHEREAS, the Bank has purchased the insurance policies identified on Exhibit A
attached hereto and incorporated herein by reference (in the aggregate, together
with all additions or replacements of investments, “Annuity Contracts”); and

WHEREAS, the Bank is the sole owner of the Annuity Contracts and elects to
provide a retirement benefit to the Executive that is based on the income
provided by the Annuity Contracts.

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows.

 

ARTICLE 1

DEFINITIONS

 

Whenever used in this Agreement, the following terms have the meanings
specified:

 

1.1                      “Bancorp” means Eagle Bancorp, Inc., a Maryland
corporation, the parent corporation of the Bank.

 

1.2                    “Beneficiary” means the person(s) or entity(ies)
designated in writing by the Executive to receive death benefits pursuant to
this Agreement in the event of his death.  If no Beneficiary is designated, the
Executive’s Beneficiary shall be the Executive’s spouse or, if none, the
Executive’s estate.

 










 

1.3                      “Beneficiary Designation Form” means the form
established from time to time by the Plan Administrator that the Executive
completes, signs, and returns to the Plan Administrator to designate one or more
Beneficiaries. The initial form is attached hereto as Exhibit B and is
incorporated herein by this reference.

 

1.4                      “Board” means the Board of Directors of the Employer.

 

1.5                      “Cash Surrender Value” means the cash surrender value
of the Annuity Contract(s) as defined by the insurance company which issued the
contract(s).

 

1.6                      “Change in Control” shall be deemed to have taken place
if:

 

(a)        There shall be consummated (i) any consolidation, merger share
exchange, or similar transaction relating to the Employer or Bancorp, or
pursuant to which shares of Bancorp’s capital stock are converted into cash,
securities, of another entity and/or other property, other than a transaction in
which the holders of Bancorp’s voting stock immediately before such transaction
shall, upon consummation of such transaction, own at least fifty percent (50%)
of the voting power of the surviving entity, or (ii) any sale of all or
substantially all of the assets of Bancorp, other than a transfer of assets to a
related person or entity which is not treated as a change in control event under
Section 1.409A-3(i)(5)(vii)(B) of the Regulations;

 

(b)        Any person, entity or group [each within the meaning of Sections
13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)] shall become the beneficial owner (within the meaning of Rules
13d-3 and 13d-5 under the Exchange Act, directly or indirectly, of securities of
Bancorp representing more than fifty percent (50%) of the voting power of all
outstanding securities of Bancorp entitled to vote generally in the election of
directors of Bancorp (including, without limitation, any securities of Bancorp
that any such person or entity has the right to acquire pursuant to any
agreement, or upon exercise of conversion rights, warrants or options, or
otherwise, which shall be deemed beneficially owned by such person or entity);
or

 

(c)        Over a twelve (12) month period, a majority of the members of the
Board of Directors of Bancorp are replaced by directors whose appointment or
election was not endorsed by a majority of the members of the Board of Directors
of Bancorp in office prior to such appointment or election.

 

Notwithstanding the foregoing, if the event purportedly constituting a Change in
Control does not also constitute a “change in ownership” of Bancorp, a “change
in effective control” of Bancorp or a “change in the ownership of a substantial
portion of the assets” of Bancorp within the meaning of Section 409A, then such
event shall not constitute a “Change in Control” hereunder.

 

1.7                      “Code” means the Internal Revenue Code of 1986, as
amended.

 

1.8                      “Disability” shall mean the Executive (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(ii) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement





EagleBank Supplemental Retirement Plan Agreement

Page 2




 

benefits for a period of not less than three (3) months under a short-term or
long-term disability insurance policy provided to Executive by the Employer.

 

Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Employer, provided that the definition of Disability applied
under such Disability insurance program complies with the requirements of
Section 409A. Upon the request of the Plan Administrator, the Executive must
submit proof to the Plan Administrator of Social Security Administration’s or
the provider’s determination.

 

1.9                      “Early Retirement” shall mean a Separation from Service
by the Executive prior to the Normal Retirement Age unrelated to death,
Disability or Change in Control.

 

1.10                    “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended.

 

1.11                    “Normal Retirement Age” means age sixty-seven (67).

 

1.12                    “Normal Retirement Benefit” has the meaning ascribed to
it in Section 3.1.

 

1.13                    “Normal Retirement Date” means the date the Executive
incurs a Separation from Service on or after Normal Retirement Age.

 

1.14                    “Plan Administrator” means the plan administrator
described in Article 8.

 

1.15                    “Regulations” means the U.S. Treasury Regulations.

 

1.16                    “Rider” means the Income Rider attached to the Annuity
Contract as an endorsement or other product feature that operates as an Income
Rider, with such feature providing for a withdrawal or payment feature for the
life of the Executive.

 

1.17                    “Section 409A” means Section 409A of the Code and the
regulations and administrative guidance promulgated thereunder.

1.18                   “Separation from Service” means the complete and intended
termination of the employment relationship with the Employer and all
corporations or entities or organizations with whom the Employer would be
considered a single employer pursuant to subsections (b) and (c) of Section 414
of the Code determined in conformance with Section 409A; provided, however, (i)
if the Executive ceases employment but continues thereafter to provide services
to the Employer and/or its affiliates, as an independent contractor, the date of
Separation from Service shall not occur until the date on which the level of
services to be performed by the Executive will permanently decrease to less than
fifty percent (50%) of the level of services that the Executive performed during
the immediately preceding thirty-six (36)-month period and (ii) if there shall
occur “a change in the ownership of a substantial portion of the assets” of
Bancorp within the meaning of Section 409A and if the Executive accepts
employment with the company that acquired such assets, there shall be no
Separation from Service until such time as Executive ceases to be employed by
such acquiring company.

 

1.19                  “Terminated for Cause” shall mean a Separation of Service
initiated by the Employer pursuant to the most recent employment agreement
between Employer and Executive.

 





EagleBank Supplemental Retirement Plan Agreement

Page 3




 

ARTICLE 2

DEFERRED COMPENSATION AND VALUATION OF ACCOUNT

 

2.1                     Annuity Contracts and Other Investments.  For purposes
of satisfying its obligations to provide benefits under this Agreement, the
Employer has initially invested in the Annuity Contracts.  However, nothing in
this Section shall require the Employer to invest in any particular form of
investment, so long as it satisfies its obligations under Section 2.3 below.

 

2.2                     Ownership of the Annuity Contracts and Other
Investments.  The Employer is the sole owner of the Annuity Contracts and any
other investments for this Agreement and shall have the right to exercise all
incidents of ownership of the Annuity Contracts.  The Employer shall be the
beneficiary of the death proceeds of the Annuity Contracts.  The Employer shall
at all times be entitled to the Annuity Contracts’ Cash Surrender Value, as that
term is defined in the Annuity Contracts.  The Cash Surrender Value shall be
determined as of the date of the surrender of the Annuity Contracts or death of
the Executive, as the case may be.

 

2.3                     Right to Annuity Contracts.  Notwithstanding any
provision hereof to the contrary, the Bank shall have the right to sell or
surrender the Annuity Contracts without terminating this Agreement, provided the
Employer replaces the Annuity Contracts with a comparable annuity
policy(ies).  Without limitation, the Annuity Contracts at all times shall be
the exclusive property of the Employer and shall be subject to the claims of the
Employer’s creditors.

 

2.4                 Rabbi Trust.  Employer may establish a “rabbi trust” to
which contributions may be made to provide the Employer with a source of funds
for purposes of satisfying the obligations of the Employer under the Plan.  Any
such trust shall constitute an unfunded arrangement and shall not affect the
status of the Plan as an unfunded plan. The Executive and his Beneficiaries
shall have no beneficial ownership interest in any assets held in the trust.

 

ARTICLE 3

RETIREMENT AND OTHER BENEFITS

 

3.1                        Retirement Benefit.

 

(a)                      Upon the Executive’s Separation from Service on or
after Normal Retirement Age for any reason other than death, Disability or
Change in Control, the Executive will be entitled to the benefit described in
this Section 3.1 (the “Normal Retirement Benefit”).  Subject to the vesting
schedule and limitations set forth in subsection (b) below, the Normal
Retirement Benefit will be equal to the amount that is paid from the Annuity
Contract through the Rider on a monthly basis after the date of Separation from
Service, and will be payable in monthly installments for the life of the
Executive commencing on the first (1st) day of the second month following the
date of the Executive’s Separation from Service.

 

(b)                    Executive’s rights to the Normal Retirement Benefit shall
vest at the rate of one-sixth (1/6) a year for each year of service to the
Employer (including service pre-dating the Effective Date) such that upon six
(6) years of service, the Executive is fully vested and entitled to the full
Normal Retirement Benefit.

 

(c)                    In the event of an Early Retirement by the
Executive,  Executive shall be entitled to a fraction of the Normal Retirement
Benefit, as computed in the next sentence, with payments to begin nonetheless
upon the Normal Retirement Age and not at the time of Separation from Service.
The payment to be made for Early Retirement shall be computed by determining (i)
the amount accrued on the





EagleBank Supplemental Retirement Plan Agreement

Page 4




 

Employer’s books with respect to Executive’s Normal Retirement Benefit at the
time of Separation from Service divided by the total amount that would have been
accrued had the Executive’s Separation from Service occurred at the Normal
Retirement Age, multiplied by (ii) the percentage of Normal Retirement Benefit
vested pursuant to the formula set forth earlier in Section 3.1(b), multiplied
by (iii) the Normal Retirement Benefit.

 

3.2                    Disability Benefit.  Upon the Executive’s Separation from
Service as a result of incurring a Disability while actively employed by the
Employer any time after the Effective Date, the Executive will be entitled to
the  benefit described in this Section 3.2 (the Disability Benefit”).  The
Disability Benefit will be equal to the amount that is paid from the Annuity
Contract through the Rider on a monthly basis as the Normal Retirement Benefit
as provided for in Section 3.1(a), payable in monthly installments for the life
of the Executive, commencing at the Executive’s Normal Retirement Age.. In the
event of a Disability, the Executive shall be deemed to be fully vested
irrespective of the vesting schedule provided for in Section 3.1(b). The parties
acknowledge that separately the Executive has long term disability insurance
which will provide certain coverage to the Executive prior to the
Normal  Retirement Age.

 

3.3                    Preretirement Death Benefit.  Upon the death of the
Executive while in service to the Employer, the Employer shall pay to the
Executive’s Beneficiary at Beneficiary’s election as set forth in the
Beneficiary Designation Form (as it may be amended from time to time) either (a)
a lump sum payment representing the net present value of the amount that
represents what Executive would have received under Section 3.1(a) in one
hundred eighty (180) installments if the Executive had become entitled to
receive Normal Retirement Benefits upon the date of his death (with the
Beneficiary having no right to designate the taxable year of the payment) or (b)
one hundred eighty (180) monthly payments, each in amount as calculated as in
Section 3.1(a) above. Net present value for purposes of clause (a) shall be
determined by applying a discount rate determined by the Plan Administrator in
good faith. Consistent with Section 409A, a change in such election that has
been effective prior to death for less than twelve (12) months will not be
recognized as a changed election. In the event of death, the Executive shall be
deemed to be fully vested irrespective of the vesting schedule provided for in
Section 3.1(b).

 

3.4                    Postretirement Death Benefit.  Upon the death of the
Executive after (i) the Executive has started receiving Normal Retirement
Benefit payments under Section 3.1 or (ii) the Executive has experienced a
Separation from Service arising from a Disability, but before Executive has
received a total of one hundred eighty (180) payments of the Normal Retirement
Benefit or Disability Benefit, as applicable, the Executive’s Beneficiary will
receive, in accordance with the election made by the Executive as provided in
Section 3.3 above either (a) a lump sum payment representing the net present
value of the amount that represents what the Executive would have received under
Section 3.1 or 3.2 in one hundred eighty (180) installments, minus the number of
installments the Executive already received (with the Beneficiary having no
right to designate the taxable year of the payment) or (b) the balance of the
one hundred eighty (180) monthly installments, which balance shall be payable
monthly in accordance with Section 3.1. Net present value for purposes of clause
(a) shall be determined by applying a discount rate determined by the Plan
Administrator in good faith. In the event of death, the Executive shall be
deemed to be fully vested irrespective of the vesting schedule provided for in
Section 3.1(b).

 

3.5                    Change in Control Benefit, Provisions.  (a) Upon a Change
in Control prior to the date on which the Executive is otherwise entitled to any
payments pursuant to Sections 3.1 through 3.4 inclusive of this Agreement, then,
commencing at the Executive’s Normal Retirement Age, the Executive will be paid
the amount of the Normal Retirement Benefit as determined under Section 3.1(a)
(determined without any reduction under either Section 3.1(b) or Section
3.1(c)), payable in monthly installments for the life of the Executive.

 





EagleBank Supplemental Retirement Plan Agreement

Page 5




 

(b) Upon any Change in Control, whether before or after Benefits hereunder have
begun, the Employer will establish a “rabbi trust”, if one has not already been
established, for the purposes of this Agreement, to which assets will be
contributed to provide the Employer with a source of funds for purposes of
satisfying the obligations of the Employer under the Plan.  The amount of the
contribution to the “rabbi trust” will be the amount sufficient to satisfy the
obligation of the Employer based on the Normal Retirement Benefit as provided
for in Section 3.1. In the event of a Change in Control, the Executive shall be
deemed to be fully vested irrespective of the vesting schedule provided for in
Section 3.1(b). The guarantee of one hundred eighty (180) installments to
Executive and Executive’s Beneficiary cumulatively set forth in Section 3.7
applies to the Change in Control Benefit even though no election opportunity
exists.

 

(c) In the event of a sale of all or substantially all of the assets of Employer
or Bancorp that constitutes a Change in Control, Employer shall cause the
acquirer to assume the liability to form, fund and maintain the “rabbi trust”
that would otherwise be imposed on the Employer.

 

3.6                    Restriction on Timing of Distributions. Notwithstanding
the applicable provisions of this Agreement regarding timing of payments, the
following special rules shall apply if the stock of the Bank or Bancorp is
publicly traded at the time of the Executive’s Separation from Service in order
for this Agreement to comply with Section 409A: (i) to the extent the Executive
is a “specified employee” (as defined under Section 409A) at the time of
Separation from Service and to the extent Section 409A requires a delay of
distributions by a six (6)-month period after the date of such Executive’s
Separation from Service, no such distribution shall be made prior to the date
that is six (6) months after the date of the Executive’s Separation from
Service, and (ii) any such delayed payments shall be paid to the Executive in a
single lump sum on the first business day after the end of the six (6)-month
delay. Any deferral of payments pursuant to the foregoing sentence shall have no
effect on any payments that are scheduled to be paid more than six (6) months
after the date of Separation from Service.

 

3.7                    Guaranteed Benefit. To the extent the Executive elected
to receive the benefits under this Article  3 in monthly installments and
thereafter the Executive died prior to the receipt by the Executive of at least
one hundred eighty (180) installments, then the Executive’s Beneficiary shall be
entitled to receive monthly installments in like amount until such time as the
sum of the installments paid to the Executive and the installments paid to the
Executive’s Beneficiary  equal one hundred eighty (180).

 

3.8                    Terminated for Cause. Notwithstanding anything in this
Agreement to the contrary, no Benefit under Article 3 shall be due or payable in
the event the Executive is Terminated for Cause prior to the date on which the
Executive is entitled to start receiving payments hereunder.

 

ARTICLE 4

BENEFICIARIES

 

4.1                      Beneficiary Designations. The Executive shall have the
right to designate at any time a Beneficiary to receive any benefits payable
under this Agreement upon the death of the Executive. The Beneficiary designated
under this Agreement may be the same as or different from the Beneficiary
designation under any other benefit plan of the Employer in which the Executive
participates.

 

4.2               Beneficiary Designation; Changes. The Executive shall
designate a Beneficiary by completing and signing the Beneficiary Designation
Form, delivering it to the Plan Administrator or its designated agent and having
the Plan Administrator accept such designation in writing. The Executive’s
Beneficiary designation shall be deemed automatically revoked if the Beneficiary
predeceases the Executive or if the Executive names a spouse as Beneficiary and
the marriage is subsequently dissolved. The Executive shall have the right to
change a Beneficiary by completing, signing, and otherwise complying





EagleBank Supplemental Retirement Plan Agreement

Page 6




 

with the terms of the Beneficiary Designation Form and the Plan Administrator’s
rules and procedures, as in effect from time to time. Upon the acceptance by the
Plan Administrator of a new Beneficiary Designation Form, all Beneficiary
designations previously filed shall be cancelled. The Plan Administrator shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Plan Administrator before the Executive’s death.
Similar rules apply with respect to an Executive’s election whether to accept a
lump sum or monthly installments under Sections 3.2 and 3.3.

 

4.3                      Acknowledgment. No designation or change in designation
of a Beneficiary shall be effective until received in writing by the Plan
Administrator or its designated agent.

 

4.4                  No Beneficiary Designation. If the Executive dies without a
valid Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, the benefits shall be distributed to the
personal representative of the Executive’s estate.

 

4.5                  Facility of Payment. If a benefit is payable to a minor, to
a person declared incapacitated, or to a person incapable of handling the
disposition of his or her property, the Employer may pay such benefit to the
guardian, legal representative, or person having the care or custody of the
minor, incapacitated person, or incapable person. The Employer may require proof
of incapacity, minority, or guardianship as it may deem appropriate before
distribution of the benefit. Distribution shall completely discharge the
Employer from all liability for the benefit.

 

ARTICLE 5

GENERAL LIMITATIONS

 

5.1                    Limits on Payments.  It is the intention of the parties
that none of the payments to which the Executive is entitled under this
Agreement will constitute a “golden parachute payment” within the meaning of 12
USC Section 1828(k)(4) or implementing regulations of the FDIC, the payment of
which is prohibited (collectively, “Section 1828(k)(4)”).  Notwithstanding any
other provision of this Agreement to the contrary, any payments due to be made
by Employer for the benefit of the Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned on compliance with Section 1828(k)(4)
and any regulations promulgated thereunder including the receipt of all required
approvals thereof by Employer’s primary federal banking regulator and/or the
FDIC.

 

In addition, Employer and its successors retain the legal right to demand the
return of any payment made hereunder which constitutes a “golden parachute
payment” within the meaning of Section 1828(k)(4) should Employer or its
successors later obtain information indicating that the Executive committed, is
substantially responsible for, or has violated, the respective acts or
omissions, conditions, or offenses outlined under 12 C.F.R. 359.4(a)(4).

 

The provisions in the Employment Agreement between Employer and Executive in
effect at the time a payment is due hereunder related to Section 280G of the
Code shall apply to the payments payable to Executive hereunder.

 

ARTICLE 6

CLAIMS AND REVIEW PROCEDURES

 

6.1                       Claims Procedure.  A person or Beneficiary (a
“claimant”) who has not received benefits under the Agreement that he or she
believes should be paid shall make a claim for such benefits as





EagleBank Supplemental Retirement Plan Agreement

Page 7




 

follows:

 

(a)         Initiation - Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If the
claim relates to the contents of a notice received by the claimant, the claim
must be made within ninety (90) days after the notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days
after the date of the event that caused the claim to arise. The claim must state
with particularity the determination desired by the claimant.

 

(b)        Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within ninety (90) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional ninety (90) days by notifying the claimant in writing,
prior to the end of the initial ninety (90)-day period that an additional period
is required. The notice of extension must set forth the special circumstances
and the date by which the Plan Administrator expects to render its decision.

 

(c)         Notice of Decision. If the Plan Administrator denies part or all of
the claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

(i)         The specific reasons for the denial,

 

(ii)       A reference to the specific provisions of the Agreement on which the
denial is based,

 

(iii)      A description of any additional information or material necessary for
the claimant to perfect the claim and an explanation of why it is needed,

 

(iv)       An explanation of the Agreement’s review procedures and the time
limits applicable to such procedures, and

 

(v)        A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination on review.

 

6.2                      Review Procedure. If the Plan Administrator denies part
or all of the claim, the claimant shall have the opportunity for a full and fair
review by the Plan Administrator of the denial, as follows

 

(a)         Initiation - Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

(b)          Additional Submissions - Information Access. The claimant shall
then have the opportunity to submit written comments, documents, records and
other information relating to the claim. The Plan Administrator shall also
provide the claimant, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claimant’s claim for benefits.

 

(c)          Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to





EagleBank Supplemental Retirement Plan Agreement

Page 8




 

whether such information was submitted or considered in the initial benefit
determination.

 

(d)          Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60)-day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

(e)         Notice of Decision. The Plan Administrator shall notify the claimant
in writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

 

(i)          The specific reasons for the denial,

 

(ii)         A reference to the specific provisions of the Agreement on which
the denial is based,

 

(iii)       A statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
and other information relevant (as defined in applicable ERISA regulations) to
the claimant’s claim for benefits, and

 

(iv)        A statement of the claimant’s right to bring a civil action under
ERISA Section 502(a).

 

(f)           Interest. To the extent any payment was not made timely to
Executive, Employer shall pay interest thereon from the date properly due until
the date paid, at the rate published by the Wall Street Journal as the “prime
rate”, floating from time to time.

 

ARTICLE 7

MISCELLANEOUS

 

7.1                      Amendments and Termination. Subject to Section 7.14 of
this Agreement, (a) this Agreement may be amended solely by a written agreement
signed by the Employer and by the Executive, and (b) except as otherwise
provided herein, this Agreement may be terminated solely by a written agreement
signed by the Employer and by the Executive.

 

7.2                   Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the Executive and the Employer and their respective
beneficiaries, survivors, executors, successors, administrators, legal
representatives, and transferees. “Successors” includes without limitation any
successor by merger or the purchaser of all or substantially all of the assets
of Employer or Bancorp.

 

7.3                      No Guarantee of Employment. This Agreement is not an
employment policy or contract. It does not give the Executive the right to
remain an employee of the Employer, nor does it interfere with the Employer’s
right to discharge the Executive. It also does not require the Executive to
remain an employee nor interfere with the Executive’s right to terminate
employment at any time.

 

7.4                      Non-Transferability. The right to Benefits under this
Agreement cannot be sold,





EagleBank Supplemental Retirement Plan Agreement

Page 9




 

transferred, assigned, pledged, attached, or encumbered in any manner.

 

7.5                      Tax Withholding. The Employer shall withhold any taxes
that are required to be withheld from the payments made under Article 3 of this
Agreement.

 

7.6                     Governing Law; Venue.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Maryland applicable
to contracts executed and to be performed therein, without giving effect to the
choice of law rules thereof. Any action to enforce any provision of this
Agreement may be brought only in a court of the State of Maryland or in the
United States District Court for the District of Maryland. Accordingly, each
party (a) agrees to submit to the jurisdiction of such courts and to accept
service of process at its address for notices and in the manner provided in
Section 7.11 for the giving of notices in any such action or proceeding brought
in any such court and (b) irrevocably waives any objection to the laying of
venue of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient or
inappropriate forum.

 

7.7                      Unfunded Arrangement. The Executive and the Executive’s
Beneficiary are general unsecured creditors of the Employer for the payment of
benefits under this Agreement. The benefits represent the mere promise by the
Employer to pay such benefits. The rights to benefits are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors. Any insurance, annuity
contract or other asset purchased by Employer to fund its obligations under this
Agreement shall be a general asset of the Employer to which the Executive and
Beneficiary have no preferred or secured claim.

 

7.8                    Benefit Provision.  Notwithstanding the provisions of
this Agreement in the payment of the benefits under Article 3, any benefits
payable under this Agreement are payable solely to the extent of payments
actually made by the Annuity Contract(s) as identified in this Agreement or
other provision as provided for in Section 2.2.

 

7.9                    Severability. If any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement,
and each such other provision shall continue in full force and effect to the
full extent consistent with law. If any provision of this Agreement is held
invalid in part, such invalidity shall not affect the remainder of the
provision, and the remainder of such provision together with all other
provisions of this Agreement shall continue in full force and effect to the full
extent consistent with law.

 

7.10                    Headings. The headings of articles and sections herein
are included solely for convenience of reference and shall not affect the
meaning or interpretation of any provision of this Agreement.

 

7.11                 Notices. All notices, requests, demands, and other
communications required to be given or permitted to be given under this
Agreement shall be in writing and shall be conclusively deemed to have been
given as follows: (a) when hand delivered to the other party; (b) when received
by facsimile at the facsimile number set forth below, provided, however, that
any notice given by facsimile shall not be effective unless either (i) a
duplicate copy of such facsimile notice is promptly given by depositing the same
in a United States post office first-class postage prepaid and addressed to the
applicable party as set forth below or (ii) the receiving party delivers a
written confirmation of receipt for such notice either by facsimile or by any
other method permitted under this Section; or (c) when deposited in a United
States post office with first-class certified mail, return receipt requested,
postage prepaid and addressed to the applicable party as set forth below; or (d)
when deposited with a national overnight delivery service reasonably approved by
the parties (Federal Express and DHL WorldWide Express being deemed approved by
the parties), postage prepaid, addressed to the applicable party as set forth
below with next-business-day delivery





EagleBank Supplemental Retirement Plan Agreement

Page 10




 

guaranteed; provided that the sending party receives a confirmation of delivery
from the delivery service provider. Any notice given by facsimile shall be
deemed received on the date on which notice is received except that if such
notice is received after 5:00 p.m. (recipient’s time) or on a non-business day,
notice shall be deemed given the next business day. Any notice sent by United
States mail shall be deemed given three (3) business days after the same has
been deposited in the United States mail. Any notice given by national overnight
delivery service shall be deemed given on the first business day following
deposit such delivery service. For purposes of this Agreement, the term
“business day” shall mean any day other than a Saturday, Sunday or day that is a
legal holiday in Montgomery County, Maryland. The address of a party set forth
below may be changed by that party by written notice to the other from time to
time pursuant to this Article.

 

To:        Executive at the address set forth by Executive’s signature line

 

To:        EagleBank

c/o Susan G. Riel

7815 Woodmont Avenue

Bethesda, MD 20814

Fax No. 301-986-8529

 

7.12                  Entire Agreement. This Agreement contains all of the
agreements and understandings between the parties hereto with respect to
supplemental executive retirement benefits to be paid to Executive by the
Employer, and supersedes all prior agreements, arrangements and understandings
related to the subject matter hereof. No oral agreements or written
correspondence shall be held to affect the provisions hereof. No representation,
promise, inducement or statement of intention has been made by either party that
is not set forth in this Agreement, and neither party shall be bound by or
liable for any alleged representation, promise, inducement or statement of
intention not so set forth. Neither this Agreement nor any provision hereof may
be amended, modified, changed, waived, discharged or terminated except by an
instrument in writing signed by the party against which enforcement of the
amendment, modification, change, waiver, discharge or termination is sought. The
failure of either party at any time or times to require performance of any
provision hereof shall not in any manner affect the right at a later time to
enforce the same. No waiver by either party of the breach of any term, provision
or covenant contained in the Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach or any other
term, provision or covenant contained, in this Agreement.

 

7.13                    Payment of Legal Fees. In the event litigation ensues
between the parties concerning the enforcement of the obligations of the parties
under this Agreement, the Employer shall pay all costs and expenses (including
reasonable attorneys’ fees) in connection with such litigation on the
Executive’s behalf (without any advance or contribution by the Executive) until
such time as a final determination is made with respect to the litigation beyond
exhaustion of appeals. If the Employer prevails on the substantive merits of
each material claim in dispute in such litigation, the Employer shall be
entitled to receive from the Executive reimbursement for all reasonable costs
and expenses, including without limitation attorneys’ fees, paid by the Employer
pursuant to the preceding sentence on behalf of the Executive in connection with
such litigation, and the Executive shall pay such costs and expenses to the
Employer promptly upon demand by the Employer.

 

7.14                  Termination or Modification of Agreement Because of
Changes in Law, Rules or Regulations. The Employer is entering into this
Agreement on the assumption that certain existing tax laws, rules, and
regulations will continue in effect in their current form. If those laws, rules
and/or regulations materially change prior to the commencement of any payment
hereunder, and the change has a material detrimental effect on this Agreement,
then the Employer reserves the right to terminate or modify this Agreement
accordingly, subject to the written consent of the Executive, which shall not be
unreasonably





EagleBank Supplemental Retirement Plan Agreement

Page 11




 

withheld.

 

ARTICLE 8

ADMINISTRATION OF AGREEMENT

 

8.1                      Plan Administrator Duties. This Agreement shall be
administered by a Plan Administrator consisting of the Board of Directors of the
Employer or such committee or person(s) as the Board of Directors of the
Employer shall appoint. The Plan Administrator shall have the sole and absolute
discretion and authority to interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and the rights of the
Executive under this Agreement, to decide or resolve any and all questions or
disputes arising under this Agreement, including benefits payable under this
Agreement and all other interpretations of this Agreement, as may arise in
connection with the Agreement. Notwithstanding the above, the Executive retains
rights to bring civil action as provided in ERISA Section 502(a).

 

8.2                  Agents. In the administration of this Agreement, the Plan
Administrator may employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel, who may be counsel to the Employer.

 

8.3                   Indemnity of Plan Administrator. The Plan Administrator
shall not be liable to any person for any action taken or omitted in connection
with the interpretation and administration of this Agreement, unless such action
or omission is attributable to the willful misconduct of the Plan Administrator
or any of its members. The Employer shall indemnify and hold harmless the
members of the Plan Administrator and the designee(s) thereof against any and
all claims, losses, damages, expenses, or liabilities (including reasonable
attorneys’ fees) arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator or
such indemnitee.

 

8.4                   Employer Information. To enable the Plan Administrator to
perform its functions, the Employer shall supply full and timely information to
the Plan Administrator on all matters relating to the date and circumstances of
the retirement, Disability, death, or Separation of Service of the Executive and
such other pertinent information as the Plan Administrator may reasonably
require.

 

 



EagleBank Supplemental Retirement Plan Agreement

Page 12




 

IN WITNESS WHEREOF, the Executive and of the Employer have signed this Agreement
as of the Effective Date, under seal.

 

 

EXECUTIVE:

________________________________ (Seal)

 

Name: _______________________________

 

Address:______________________________

______________________________

______________________________

 

Fax (if applicable) ______________________

 

 

 

EAGLEBANK

 

 

By: ____________________________ (Seal)

 

Its: __________________________________

[Affix Corporate Seal]

 

 










Exhibit A

ANNUITY CONTRACTS

Regarding Supplemental Executive Retirement Plan Agreement for

Charles D. Levingston

 

Single Premium Indexed Deferred Annuity Contract issued by Life Insurance
Company of the Southwest, contract # 1246935X, dated _______________

Single Premium Indexed Deferred Annuity Contract issued by National Western,
contract # 0101392856, dated _______________

 





EagleBank Supplemental Retirement Plan Agreement

Page 14




 

EXHIBIT B

 

BENEFICIARY DESIGNATION AND PAYMENT ELECTION

EAGLEBANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

 

I.           The undersigned hereby designates the following as Beneficiary of
any death benefits under the EagleBank Supplemental Executive Retirement Plan
Agreement:

 

Primary: _____________________________________________________________________

_____________________________________________________________________________

 

Contingent: ___________________________________________________________________

_____________________________________________________________________________

 

Note: To name a trust as Beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

I understand that I may change these Beneficiary designations by filing a new
written designation with the Employer and having them accepted by the Plan
Administor. I further understand that the designations will be automatically
revoked if the Beneficiary predeceases me, or if I have named my spouse as
Beneficiary and our marriage is subsequently dissolved.

II.          The undersigned hereby elects to receive payments under Article 3.3
and/or 3.4:

_____   by lump sum

_____   by monthly installments.

 

 

Signature: ____________________________________

 

 

 

Name: _______________________________________

 

 

 

Date: ______________, 20 ___

 

Accepted by the Plan Administrator effective _______________, 20___

 

 

By: _________________________________________

 

 

 

Print Name: __________________________________

 

 

 

Title: ________________________________________

 

 

EagleBank Supplemental Retirement Plan Agreement

Page 15

